United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 19-1216                                                 September Term, 2019
                                                                    EPA-08/09/2019 Decision
                                                       Filed On:
In re: Sealed Case,

      BEFORE:         Tatel, Millett, and Pillard, Circuit Judges




    UNDER SEAL OPINION
  NOT AVAILABLE TO PUBLIC